 

Case 1:18-cv-07157-GBD Document 30 Filed 06/08/20 Page 1 of 1

 

 

USP” SONY
DOCUMENT
ELECTR ONAUALLY
DOC #:

1 tae a aes ar one atppromanonenen

DATE FILED.

 
 
   
   
 

AYMOND NARDO, P.C.

ATTORNEY AT LAW

 

‘THIRD STREET, MINEOLA, NY 11501

Fax: (516)742-7675 | Email Raymondnardo@gmail.com

 

June 4, 2020
BY ECF

Hon. Judge George B. Daniels
United States District Court Judge
United States District Court
Southern District of New York

40 Foley Square / Courtroom 11A
New York, NY 10007

   

Re: | Needelman v. Otis Elevator Company, Inc**
18-7157 (GBD)

Hon. Judge Daniels,

 

| represent the plaintiff in the above matter. The parties have requested and exchanged extensive
paper discovery consisting of thousands of pages of documents and ESI and completed five
depositions, including a non-party witness. Additionally, the parties have supplemented their
document productions based on information that came to light during these depositions. Due to
the current COVID-19 pandemic, the parties are still working on supplementing their document
productions and are nearly complete with such supplemental productions. Furthermore, the
parties have resumed discussions towards a potential resolution.

Consequently, the parties request a 60 day adjournment of the June 17, 2020 conference with
Your Honor so that we can continue our discussions towards resolution and complete
supplementing our written discovery productions based on the testimony given by those
previously deposed.

Thank you for your consideration,

 

cA ria
RAYMOND NARDO, ESQ.

RN:m
ce: Howard Wexler, Esq. (by ECF)

 
